Judgment, Supreme Court, New York County, rendered May 19, 1975, convicting defendant, upon a jury verdict, of two counts of robbery in the second degree, burglary in the second degree, and possession of a weapon as a felony, and sentencing him to concurrent terms of 5 to 10 years on the robbery and burglary counts, with a concurrent term of 2 Vi to 5 years on the possession count, unanimously modified, on the law, the conviction for possession of a weapon as a felony reversed, the sentence imposed thereon vacated, and that count of the indictment dismissed, and, as so modified, affirmed. Proof of guilt is *752overwhelming and conclusive. Defendant’s claims of errors at trial are without foundation. However, the conviction for possession of a weapon as a felony must be reversed as an inclusory concurrent count of robbery in the second degree, People v Pyles (44 AD2d 784). Concur—Lupiano, J. P., Capozzoli, Nunez and Markewich, JJ.